Citation Nr: 1748263	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-08 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to a compensable rating for residuals of a left ring finger tendon repair (left ring finger disability).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to September 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2016 these matters were remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability in either ear.

2.  The Veteran's service-connected left ring finger disability includes arthritis with painful motion; considered with his service-connected left thumb disability it may reasonably be considered to constitute a group of minor joints with arthritis and painful (but limited to less than compensable degree) motion.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A 10 percent rating is warranted for the Veteran's service-connected left ring finger disability (considered together with his service-connected left thumb disability).  38 U.S.C.A. §§ 1112, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.59, 4.71a, Diagnostic Code (Code) 5003 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2016 videoconference hearing, the undersigned identified the issue and notified the Veteran of what is necessary to substantiate this claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there was substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all pertinent postservice (private and VA) treatment records he identified.  He was afforded VA examinations in October 2010, November 2012, August 2016, and November 2016.  A duty to assist omission is not alleged.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104, F.3d 1328 (Fed. Cir. 1997).  

Certain chronic diseases (to include SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for organic diseases of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA compensation purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Osteoarthritis established by X-ray is rated on the basis of limitation of motion under the appropriate diagnosis codes for the specific joint involved.  When, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating of is warranted for each major joint or group of minor joints.  38 C.F.R. § 4.71a, Code 5003 and Plate II.

Under Code 5230, any ring or little finger limitation of motion is rated 0 percent.  A ring finger disability may be rated compensable by analogy under Code 5155 if there is shown to be amputation (or functional loss equivalent to amputation) of the ring finger at the proximal interphalangeal joint.  38 C.F.R. § 4.71a.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service Connection for Bilateral Hearing Loss

The Veteran's military occupation specialty (MOS) was a Vulcan crewmember.

On June 1977 pre-enlistment examination, puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
15
10
5
10
10

An April 1983 hearing conservation report notes, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
20
15
5
10
15

On July 1985 periodic medical examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
5
0
0
10
10

An August 1985 hearing conservation report notes puretone thresholds were:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
20
15
5
10
10

In a March 1986 hearing conservation report puretone thresholds were noted to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
10
0
10
10

An August 1986 hearing conservation report notes puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
0
10
5

On August 1989 service separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
0
0
5
0

On October 2010 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
15
15
25
20

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  The examiner concluded that the Veteran had normal hearing in the right ear and mild SNHL in the left.

On August 2016 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
30
LEFT
25
25
20
30
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  The examiner concluded that the Veteran had SNHL, and opined that it was less likely than not that the hearing loss was due to service.  The examiner cited to an Institute of Medicine Report finding that there was no scientific evidence to support delayed onset noise-induced hearing loss years after the exposure event. 

The threshold matter that must be addressed here is whether or not the Veteran has a hearing loss disability in either (or both) ear(s).  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385) and must be established by official audiometry specified in regulation.  38 C.F.R. § 4.85.  As no official audiometry has found the Veteran to have a hearing loss disability in either ear (as defined in 38 C.F.R. § 3.385), regardless of the diagnosis of SNHL on VA examination he has not met the threshold legal requirement for substantiating a claim of service connection , and has not presented a valid claim of service connection.  Accordingly, the appeal in this matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Rating for the Left Ring Finger

A November 2012 VA examination noted diagnoses of post tendon repair of the left fourth finger and left thumb with residual pain, numbness, and loss of mobility.  Painful motion of the left ring finger was noted with a gap of less than one inch (from the tip of the finger to the palm of the hand).  No functional loss or ankylosis was found for any fingers or thumbs.  It was noted that the Veteran had scars, and that they were not painful or unstable.  

On November 2016 VA examination X-rays found moderate arthritis of the left thumb IPJ and MCPJ and milder CMCJ arthritis of the left ring finger with mild DIPJ arthritis.  The diagnosis was post traumatic arthritis of the left thumb and left ring finger.  Range of motion (ROM) testing revealed a slight (approximately 10 percent) decrease.  It was noted that pain due to post traumatic arthritis was more [disabling] than the slight loss of ROM.

Limitation of ring finger motion is rated under Code 5230, which does not provide for a compensable rating.  38 C.F.R. § 4.71a.  The analysis turns to whether the left ring finger disability may be alternatively rated compensable under another applicable code.  However, the functional loss shown (a one inch gap, with pain) is not equivalent to amputation and a rating under Code 5155 is not warranted.  

However, the Veteran is shown to have service connected arthritis of both the left ring finger and the thumb.  The finger interphalangeal joints are minor joints.  When both the ring finger and thumb are considered together, they reasonably constitute a group of minor joints.  Turning to Code 5003, when a group of minor joints affected by arthritis is manifested by painful (but limited to less than a compensable degree) motion, a 10 percent rating is warranted.  As the left finger and thumb joints may not reasonably be considered to constitute more than one group of minor joints, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Code 5003.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  




ORDER

Service connection for bilateral hearing loss disability is denied.

A 10 percent rating is granted for the Veteran's left ring finger disability (considered with the left thumb), subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


